UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x

 SAMUEL E. GERALD,

                       Plaintiff,              MEMORANDUM & ORDER
                                               17-CV-6525(EK)(RLM)
               -against-

 DCV HOLDINGS, INC., et al.,

                       Defendants.

------------------------------------x
ERIC KOMITEE, United States District Judge:

          Plaintiff Samuel Gerald brought this action in 2017,

alleging federal and state claims for discrimination and

retaliation against two entities — Dominick Vitucci Truck Sales

and DCV Holdings, Inc.     He also sued two individual defendants,

Dominick Vitucci, Sr. and Dominick Vitucci, Jr., for certain of

the same violations.    Defendants move for summary judgment on

all claims.   For the reasons set forth below, the motion is

granted in part and denied in part.

                                 Background

A.   Factual Background

          The following facts are set forth in the parties’

testimony and declarations and are viewed in the light most

favorable to the non-moving party — here, the Plaintiff.

          Gerald met defendant Vitucci, Sr. in the 1970s.    At

that time, Plaintiff was a child living near the truck yard
operated by Dominick Vitucci Truck Sales (which the Complaint

defines as “Dom’s Trucks”) in Brooklyn, New York.      Plaintiff

also met Dominick Vitucci, Jr., around that time, when Vitucci,

Jr. was a child as well.    Plaintiff, who is now in his fifties,

is black.    The Vituccis are white.

            Plaintiff testified at deposition that he began

working at the truck yard at age nine.    Joint Deposition

Transcript Appendix (“JDTA”), Deposition Testimony of Samuel E.

Gerald 59:13-20, ECF No. 60 (“Pl. Tr.”); see also Declaration of

Samuel E. Gerald ¶ 3, ECF No. 63 (“Pl. Decl.”).    According to

his testimony, the Vituccis subjected him to a steady flow of

egregious discrimination and abuse, including the regular use of

shockingly racist language, throughout his approximately forty

years with them.    See, e.g., Pl. Tr. 95:13-19; 227:5-228:25;

238:1-25; 239:23-240:22; 241:2-16; 314:25-315:20.

            The evidentiary record in this case contains a

relentless stream of the most offensive racial invective.      Among

other things, Plaintiff testified, Vitucci, Sr. routinely

referred to him by various racial epithets, including “monkey,”

“n****r,” “black b**tard,” and “mutt.”    Id. at 57:21-58:9;

145:11-146:3; Pl. Decl. ¶ 27.    Vitucci, Jr. employed similarly

derogatory language.    See, e.g., id. at 167:14-17.    On several

occasions when Plaintiff protested this treatment, Defendants

barred him from coming to work.    See, e.g., id. at 228:4-229:3

                                  2
(when Plaintiff asked Vitucci, Sr. to stop calling him “n****r,”

Vitucci responded, “who the f**k are you for [me] to respect

you, you f**king mutt,” and demanded that Plaintiff “take the

week off,” telling him “don’t let me see you here”).       Plaintiff

also attested that he was undercompensated relative to white

employees with similar job duties.     Pl. Decl. ¶ 10.

             Plaintiff claims he worked for both Dom’s Trucks,

which serviced and sold trucks, and DCV Holdings, which was

apparently in the real-estate and construction businesses.       DCV

Holdings argues that it never employed Plaintiff.     Vitucci, Jr.

argues that he was associated only with DCV Holdings, not Dom’s

Trucks, and that he, too, never had a contractual or supervisory

relationship with Plaintiff.

             In 2015, Plaintiff stopped working for Defendants.

The parties dispute whether he resigned or was fired.       Plaintiff

testified that he was terminated for requesting time off and

opposing the Defendants’ discriminatory practices.       See, e.g.,

Pl. Tr. 290:25-291:24.     He acknowledges that he had been

contemplating relocating to North Carolina.     Id. at 279:25-

280:12.   But he testified that he considered the move at least

in part because of the abuse to which the Vituccis subjected

him.   Id.    Among other things, Plaintiff testified that by the

time he left Defendants’ employ, he was afraid “for his life”

around Vitucci, Jr., whom he described as “a dangerous

                                   3
individual.”    Id. at 257:4-9.   Plaintiff also acknowledged that

he sought the move in part to raise his family’s living

standard.    Id. at 279:25-285:1.    But in any event, Plaintiff

testified, Defendants terminated his employment before he and

his family decided to move to North Carolina.        Id. at 350:19-23.

            Defendants contest Plaintiff’s version of the events

virtually in its entirety.    The Vituccis asserted, in sworn

declarations, that they treated Plaintiff “like family” and that

Vitucci, Sr. filled a paternal role in Plaintiff’s life because

Plaintiff’s own father was absent.        Declaration of Dominick

Vitucci, Sr. ¶ 4, ECF No. 56 (“Vitucci, Sr. Decl.”).        Both

Vituccis declared that they “never made any of the racist or

derogatory comments to Plaintiff that he alleges . . . at any

time.”   Id. ¶ 12; Declaration of Dominick Vitucci, Jr. ¶ 8, ECF

No. 57 (“Vitucci, Jr. Decl.”).      They dispute Plaintiff’s

testimony that he was punitively barred from attending work, and

claim instead that Plaintiff would simply disappear — without

explanation — for extended periods of time, following which

Vitucci, Sr. would invariably welcome him back.        Vitucci, Sr.

Decl. ¶ 14; JDTA, Deposition Testimony of Dominick Vitucci, Sr.

156:19-25 (“Vitucci, Sr. Tr.”).      Plaintiff himself testified

that Dom’s Trucks rehired him after he was released from prison,

first in 1987 and again in 1993.        Pl. Tr. 100:6-22.   Defendants

also assert that Gerald “loved” his job, as evidenced by the

                                    4
duration of his employment and Plaintiff’s own testimony.        See

Pl. Tr. 103:2-6 (Plaintiff testified that he “loved the job that

[he] was doing”).    Finally, they testified that Plaintiff was

never terminated.    Instead, he decided — purely of his own

volition — to resign in order to move his family to North

Carolina.    See Vitucci, Sr. Tr. 128:11-12 (“He just took off.

He didn’t say good-bye.     He just disappeared.”).

B.   Procedural History

            Plaintiff filed a Charge of Discrimination against

Dom’s Trucks with the Equal Employment Opportunity Commission in

July 2015 (the “EEOC Charge”).     See Declaration of Jeffrey A.

Kimmel, ECF No. 55, Ex. 5 (“Kimmel Decl.”).      On August 10, 2017,

the agency sent Plaintiff a “Right to Sue” letter.      Kimmel

Decl., Ex. 9.

            Plaintiff commenced this action in November 2017.      In

June 2018, Plaintiff filed an Amended Complaint (the

“Complaint”) alleging violations of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000; 42 U.S.C. § 1981; the New

York State Human Rights Law (“NYSHRL”), Executive Law §§ 291-

296; and the New York City Human Rights Law (“NYCHRL”), N.Y.C.

Admin. Code. § 8-107.     See ECF No. 24.   Plaintiff requests,

among other things, compensatory and punitive damages, as well

as fees and costs.



                                   5
           In response, Defendants move for summary judgment.

They argue: 1) the Complaint levels no Title VII claim against

defendant DCV Holdings, and Plaintiff’s request to add that

claim now should be denied; 2) DCV Holdings was not, in any

event, Plaintiff’s “employer” under any applicable statute,

because he never worked there; 3) Vitucci, Jr. should be

dismissed because he never supervised Plaintiff; 4) Dom’s Trucks

never had the requisite number of employees to be covered by

Title VII; 5) Plaintiff’s claims are all time-barred;

6) Plaintiff has not established a prima facie claim of race

discrimination or of a hostile work environment under any

statute; and 7) Plaintiff has not established a prima facie

claim of retaliation.

                        Summary Judgment Standard

           Summary judgment is appropriate if the record

demonstrates that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed R. Civ. P. 56; see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986).   “A fact is material for these

purposes if it might affect the outcome of the suit under the

governing law. . . . An issue of fact is genuine if the evidence

is such that a reasonable jury could return a verdict for the




                                  6
nonmoving party.”     Lovejoy–Wilson v. NOCO Motor Fuel, Inc., 263

F.3d 208, 212 (2d Cir. 2001). 1

            These general principles apply equally to

discrimination actions.       See Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 148 (2000).          The Second Circuit has

periodically noted, however, that an “extra measure of caution”

is merited in Title VII cases “because direct evidence of

discriminatory intent is rare and such intent often must be

inferred from circumstantial evidence found in affidavits and

depositions.”     Holtz v. Rockefeller & Co., 258 F.3d 62, 69 (2d

Cir. 2001) (reversing in part district court’s dismissal on

summary judgment).      Nevertheless, “summary judgment remains

available for the dismissal of discrimination claims in cases

lacking genuine issues of material fact.”          McLee v. Chrysler

Corp., 109 F.3d 130, 135 (2d Cir. 1997); see also Abdu–Brisson

v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001) (“It

is now beyond cavil that summary judgment may be appropriate

even in the fact-intensive context of discrimination cases.”).




      1 Unless otherwise noted, when quoting caselaw this Order omits all
alterations, citations, footnotes, and internal quotation marks.

                                      7
                                   Discussion

A.   Plaintiff’s Request to Join DCV Holdings in his Title VII
     Claims is Denied

             DCV Holdings asserts that it is not named as a

defendant in Plaintiff’s Title VII claims (Plaintiff’s Third and

Fourth Causes of Action), because Plaintiff brought them against

“Defendant Dom’s,” see Complaint ¶¶ 182-201, and the Complaint

defines Defendant Dom’s to mean “Dominick Vitucci Truck Sales”

only.     Id. ¶ 6.   The Complaint does name DCV Holdings in the

42 U.S.C. § 1981 claim, as well as the New York State- and City-

law claims.

             DCV Holdings contends that Plaintiff’s failure to name

it in his Title VII claim was intentional, noting that Plaintiff

brought no allegations against DCV in his earlier EEOC claim,

either.     Defendants’ Memorandum in Support at 4-5, ECF No. 64

(“Def. Br.”).     In his responsive brief, Plaintiff does not

indicate whether the omission was intentional or inadvertent.

See generally Plaintiff’s Brief in Opposition, ECF No. 63 (“Pl.

Br.”).     Instead, Plaintiff now requests the joinder of defendant

DCV Holdings to his Title VII claims, pursuant to Rule 21 of the

Federal Rules of Civil Procedure.       See Pl. Br. at 3.

     1.      Failure to Exhaust Administrative Remedies

             Plaintiff’s request to amend and join DCV in Counts

Three and Four is denied as futile.       Ricciuti v. N.Y.C. Transit



                                    8
Auth., 941 F.2d 119, 123 (2d Cir. 1991) (leave to amend will be

denied as futile if the proposed new claim could not withstand a

motion to dismiss).    The futility arises because Plaintiff

failed to exhaust his administrative remedies under Title VII

against DCV Holdings.    Plaintiff’s EEOC Charge and associated

documents name only “Dominick Vitucci Truck Sales” as a

respondent.   DCV Holdings is nowhere mentioned.   See Kimmel

Decl., Exs. 5, 6, 7.

          “Before bringing a Title VII claim in the district

court, an aggrieved employee is required to exhaust his

administrative remedies.”    Fernandez v. Chertoff, 471 F.3d 45,

54 (2d Cir. 2006).    A “plaintiff’s Title VII claims against a

defendant who is not named as a respondent in an EEOC charge or

the right-to-sue letter in connection with the complaint will be

dismissed.”   Manos v. Geissler, 377 F. Supp. 2d 422, 426

(S.D.N.Y. 2005).    Plaintiff failed to exhaust his administrative

remedies against DCV Holdings before the EEOC.

          Nevertheless, Plaintiff asks that I apply the

“identity of interest exception” to his failure to exhaust.     See

Pl. Br. at 4-5.    The identity of interest exception applies

when, generally speaking, a Plaintiff would have had difficulty

ascertaining the existence of the unnamed party before the EEOC;

the interests of the named and unnamed parties before the EEOC

are overlapping and entangled, such that EEOC remedies against

                                  9
the named party would beget compliance by the unnamed party; and

when an unnamed party’s absence from the EEOC proceedings does

not prejudice its interests.   See generally Johnson v. Palma,

931 F.2d 203, 209-10 (2d Cir. 1991) (laying out the “Johnson

factors”).   Courts following Johnson have also invoked the

identity of interest exception when the unnamed “defendant is

named in the body of the [EEOC] charges as having played a role

in the discrimination.”   E.g., Daniel v. T & M Prot. Res., Inc.,

992 F. Supp. 2d 302, 311 (S.D.N.Y. 2014).

          Some courts hold that where a plaintiff was

represented by counsel at the time of the EEOC charge, the

failure to include a party categorically prohibits him from

lodging a Title VII claim against the omitted party.    See, e.g.,

Gagliardi v. Universal Outdoor Holdings, Inc., 137 F. Supp. 2d

374, 379 (S.D.N.Y. 2011) (the “identity of interest exception .

. . is limited to situations where a plaintiff was not

represented by counsel at the time the EEOC Charge was filed.”).

Here, Plaintiff was represented when he filed his EEOC charge.

The limitation to pro-se cases, however, rests on dictum from

Johnson, 931 F.2d at 209 (observing that EEOC “charges generally

are filed by parties not versed in the vagaries of Title VII and

its jurisdictional and pleading requirements”), and other

district courts have declined to adopt a blanket limitation.

See, e.g., Fischman v. Mitsubishi Chem. Holdings Am., Inc., No.

                                10
18-CV-8188, 2020 WL 7388654, at *3 (S.D.N.Y. Dec. 16, 2020);

Williams v. Quebecor World Infiniti Graphics, Inc., No. 03-CV-

2200, 2007 WL 926901, at *3 (D. Conn. Mar. 23, 2007).     I agree

with the view that Plaintiff’s legal representation at the time

of EEOC filing is “informative” when considering certain Johnson

factors, but not dispositive.    Senecal v. B.G. Lenders Serv.

LLC, 976 F. Supp. 2d 199, 216 (N.D.N.Y. 2013).

            Nevertheless, the identity-of-interest exception is of

“limited” application, e.g., Valenzuela v. Riverbay Corp., No.

6-CV-903, 2007 WL 414487, at *2 (S.D.N.Y. Jan. 31, 2007), and it

does not apply here, given the Johnson factors.     Plaintiff does

not contend that DCV Holdings misled him about which corporate

entity was his employer or that it otherwise concealed relevant

facts.    And Plaintiff was obviously aware of the identity of DCV

Holdings prior to filing the EEOC Charge, because he named DCV

Holdings as a defendant in a wage-and-hour lawsuit he filed in

June 2015 — mere days before he filed the EEOC Charge on July 1,

2015.    See Kimmel Decl., Ex. 3.    Plaintiff has not established

that Dom’s Trucks and DCV Holdings are “entangled.”     They may

share office space, see JDTA, Deposition Testimony of Dominick

Vitucci, Jr. 17:2-18:3 (“Vitucci, Jr. Tr.”), but they have not

commingled assets.   Vitucci, Sr. Decl. ¶ 18; Vitucci, Jr. Decl.

¶ 5; Vitucci, Jr. Tr. 16:13-25; see Senecal, 976 F. Supp. 2d at

223 (finding commingling of funds relevant to identity of

                                    11
interest analysis).    They also appear to be in separate

industries: Dom’s Trucking services and sells trucks, while DCV

Holdings is in the real-estate business.    Vitucci, Jr. Decl.,

¶¶ 4-5.

            The prejudice to DCV Holdings from joinder may be

limited, considering that it is already in federal court

defending other federal and state claims arising out of the same

factual history.    But all other Johnson factors favor DCV

Holdings.    And Plaintiff was represented by counsel, as noted

above, when he filed the EEOC charge.    See Manzi v. DiCarlo, 62

F. Supp. 2d 780, 787-88 (E.D.N.Y. 1999) (representation by

counsel militates against application of the exception).      That

charge not only fails to name DCV Holdings, but also fails to

allege any facts about it whatsoever.    The request to amend is

denied.

B.   Covered Entities Under the Relevant Statutes

            Both the entity defendants and Vitucci, Jr. argue that

they are not covered by certain of the statutes pursuant to

which Plaintiff has sued them, either because they lacked the

requisite employment relationship with him, or because they did

not have the requisite number of total employees to be covered

by the laws in question.

            42 U.S.C. § 1981 protects citizens’ rights to “make

and enforce contracts” without respect to race.    The statute

                                 12
“outlaws discrimination with respect to the enjoyment of

benefits, privileges, terms, and conditions of a contractual

relationship, such as employment.”   Patterson v. Cty. of Oneida,

375 F.3d 206, 224 (2d Cir. 2004) (emphasis added).   Whereas

Section 1981 requires an actual (or contemplated) contractual

relationship, the New York State and New York City Human Rights

Laws impose liability only on “employers.”   DCV Holdings claims

it never had a contractual or employment relationship with

Plaintiff.   Vitucci, Jr. (who is named as a defendant in the

NYSHRL and NYCHRL claims) argues, in turn, that he only worked

for DCV Holdings, not Dom’s Trucks; therefore, he argues, he

never had an employment relationship with Plaintiff, either.

          In addition, the reach of Title VII defines “employer”

to include only entities with fifteen or more employees.

42 U.S.C. § 2000e(b).   Dom’s Trucks argues that the Title VII

claims against it should be dismissed because it never reached

the fifteen-employee threshold during the events in question.

          I take up these issues in turn below.

     1.   There is a Dispute of Material Fact as to
          Whether Plaintiff Worked for DCV Holdings or Vitucci,
          Jr.

          Though Plaintiff did not name DCV Holdings as a

defendant to his Title VII claims, he did name DCV in his claims

under Section 1981 and the NYSHRL and NYCHRL.   DCV Holdings and

Vitucci, Jr. argue that these statutes do not reach them because

                                13
neither DCV nor Vitucci, Jr. ever had a contractual or employer-

employee relationship with Gerald.

            a.    Section 1981

             “In drafting § 1981, Congress did not seek to

promulgate some specialized federal definition of contract law,

but merely intended the term contract to have its ordinary

meaning.”    Lauture v. Int’l Bus. Machines Corp., 216 F.3d 258,

261 (2d Cir. 2000).     Thus, a contractual agreement exists for

Section 1981 purposes when a party promises to perform work in

exchange for compensation.       Id.

            Here, Plaintiff has adduced sufficient evidence that

he had a “contractual” relationship with DCV Holdings and

Vitucci, Jr.     He is assisted in that effort by Vitucci, Jr.’s

own testimony that he (Vitucci, Jr.) never worked for Dom’s

Trucks — only for DCV.     Vitucci, Jr. Tr. 8:21-23 (Question: “Did

you ever work for Dominick Vitucci Truck Sales?” Answer: “No.”);

see also id at 78:17-18 (Vitucci, Jr. “think[s] he was “vice-

president” of DCV Holdings).       Thus, by Vitucci, Jr.’s own

formulation, any work that he requested of Plaintiff would have

been on behalf of DCV Holdings.

            To be sure, Vitucci, Jr. denies that Plaintiff did any

work for him at any entity.       But Plaintiff produced evidence to

the contrary.     He testified that Vitucci, Jr. routinely directed

his work activity, and at times said things like “I am your

                                       14
boss” to Gerald.   Pl. Decl. ¶ 50.    Plaintiff declared that

“Vitucci Jr. would frequently take [him] away from the Dom’s

Truck premises to perform work on the construction sites of the

buildings owned by DCV Holdings.”     Pl. Decl. ¶ 52.   Plaintiff

stated that he did the following tasks, all of which were

“performed for DCV Holdings”: he served as “the main machine

operator, and was required to operate cranes, front-end loaders,

back holes [sic], forklifts, and excavators” in the course of

demolition and other construction work.     Id.   Plaintiff also

declared that “Vitucci Jr. asked [him] to go to Anguilla to work

on the construction site of a resort owned by DCV Holdings.”

Id. ¶ 55.   Although Plaintiff did not make this trip in the end,

he was still “tasked with driving the trailer filled with

building materials to the pier which was then shipped to

Anguilla for work on the DCV Holdings property there.”      Id.

Gerald further declared that nothing in the terms and conditions

of his employment changed between his work for Dom’s Trucks and

DCV Holdings, and that he “was paid [in either case] by either

Carol Vitucci or Vitucci Jr. in the office shared by Dom’s

Trucks and DCV Holdings.”   Id. ¶ 58.

            Thus, the motion for summary judgment by DCV Holdings

and Vitucci, Jr. on this point is denied.




                                 15
          b.   NYSHRL and NYCHRL

          The NYSHRL and NYCHRL claims both require the

application of a functional test for “employer” status.    That

test asks whether the alleged employer: (i) selected and engaged

the claimant; (ii) paid the claimant’s salary or wages; (iii)

had the power to dismiss the claimant; and (iv) could exercise

control over the claimant’s conduct.   E.g., Goyette v. DCA

Advertising Inc., 830 F. Supp. 737, 746 (S.D.N.Y. 1993); Urena

v. Swiss Post Sols., Inc., 2016 WL 5173389, at *3 (S.D.N.Y.

Sept. 21, 2016) (applying the same test to determine employer

relationship for NYSHRL and NYCHRL).   The lion’s share of

emphasis is on the fourth factor.    See Hargett v. Metro. Transit

Auth., 552 F. Supp. 2d 393, 405 (S.D.N.Y. 2008).

          Given the evidence described above, there are material

facts in dispute sufficient to preclude summary judgment on the

issue of whether DCV Holdings was Plaintiff’s “employer” for

purposes of the New York State and City laws.

     2.   There is a Dispute of Material Fact as to
          Whether Dom’s Trucks Constitutes an Employer under
          Title VII

          Dom’s Trucks argues that it is not subject to Title

VII because that statute defines “employer” to include only

entities having “fifteen or more employees for each working day

in each of twenty or more calendar weeks in the current or

preceding calendar year.”   42 U.S.C. § 2000e(b).   Dom’s Trucks

                                16
claims to have had fewer than fifteen employees at all relevant

times.   See Def. Br. at 8-9.   For purposes of this count, “all

one needs to know about a given employee for a given year is

whether the employee started or ended employment during that

year and, if so, when.”   Walters v. Metro. Educ. Enters., Inc.,

519 U.S. 202, 211 (1997).    An employee is counted under Section

2000e(b) if the employer maintains an employment relationship

with him on any given day in a calendar year, regardless of

whether the individual works or is compensated on that day.    Id.

at 207-208, 211-212 (“[T]he ultimate touchstone” is the

existence of an “employment relationship.”).

            Dom’s Trucks maintains that its quarterly tax returns

show that it employed only five or six employees in 2013, 2014

and 2015.   See Def. Br. at 8-9; Vitucci, Sr. Decl., ¶ 8, Ex. 1.

But these tax returns are of limited utility, since Vitucci, Jr.

admitted that some employees were likely paid “in cash,”

Vitucci, Jr. 114:23-115:14, and employees working for both

entities were allegedly paid one salary.

            For his part, Plaintiff submitted a declaration that

Dom’s Trucks employed at least sixteen people at all times

during his employment, excluding Carol Vitucci, Vitucci, Sr. and

an accountant named “Anthony.”   Declaration of Megan S. Goddard,

ECF No. 63 (“Goddard Decl.”), Ex. 5 (Plaintiff’s affidavit for



                                 17
the EEOC Charge); Pl. Decl. ¶ 59. 2       Thus, there is a genuine

dispute of fact regarding whether Dom’s Trucks met Title VII’s

“employer” threshold during some or all of the alleged conduct,

even if Plaintiff’s evidence on this point is relatively thin.

C.   Defendants’ Statute of Limitations Motion is Granted in
     Part

            Given Plaintiff’s forty-year tenure with the

Defendants, much — even most — of the discriminatory conduct he

alleges predates the limitations periods for the applicable

statutes.    Title VII, for example, generally requires claimants

to file a charge with the EEOC within 300 days “after the

alleged unlawful employment practice occurred.”           42 U.S.C.

§ 2000e-5(e)(1); see also Ohuche v. New York City Bd. of Educ.,

161 F. App’x 68, 69 (2d Cir. 2005) (EEOC time limit operates as

a statute of limitations).       For Section 1981, the statute of

limitations is four years in this case.         See Jones v. R.R.

Donnelley & Sons Co., 541 U.S. 369 (2004).          For the NYSHRL and

NYCHRL, it is three years.       N.Y. C.P.L.R. 214(2); N.Y.C. Admin.

Code § 8–502(d); see also Taylor v. City of New York, 207 F.




     2  The EEOC affidavit is cognizable on summary judgment because it was
sworn to, and Plaintiff is competent to testify to its contents. Fitzgerald
v. Henderson, 251 F.3d 345, 361 (2d Cir. 2001).

                                     18
Supp. 3d 293, 302 (S.D.N.Y. 2016) (“The NYSHRL and NYCHRL

statutes of limitations are three years.”).

          Plaintiff filed his EEOC charge on July 1, 2015,

meaning that conduct occurring prior to September 4, 2014 would

be outside Title VII’s statute of limitations.    42 U.S.C.

§ 2000e-5(e)(1).   As set forth above, however, Plaintiff

complains of conduct dating back to the 1970s.    See, e.g., Pl.

Tr. 134:24-135:7 (Plaintiff testified that when he was a child,

Vitucci, Sr. called him a “little monkey”).

          Plaintiffs may still bring claims for conduct

predating the applicable limitations periods, however, if such

conduct falls within the “continuing violation” exception.      See,

e.g., Lightfoot v. Union Carbide Corp., 110 F.3d 898, 907 (2d

Cir. 1997) (recognizing the continuing violation exception to

Title VII claims); Coleman v. B.G. Sulzle, Inc., 402 F. Supp. 2d

403, 412-13 (N.D.N.Y. 2005) (continuing violation doctrine is

applicable to Section 1981 claims); Sotomayor v. City of New

York, 862 F. Supp. 2d 226, 250 (E.D.N.Y. 2012), aff’d, 713 F.3d

163 (2d Cir. 2013) (same for NYSHRL and NYCHRL claims).

          The exception “makes violations that took place prior

to the expiration of the statute of limitations actionable if

they are part of a continuous policy and practice of

discrimination and at least one act in that policy and practice

took place within the limitations period.”    Jackson v. N.Y.

                                19
Office of Mental Health, No. 11–CV–7832, 2012 WL 5862741, at *2

(S.D.N.Y. Nov. 15, 2012).    The doctrine extends the limitations

period in hostile work environment cases, because “[h]ostile

work environment claims are different in kind from discrete

acts.   Their very nature involves repeated conduct.    The

unlawful employment practice therefore cannot be said to occur

on any particular day.   It occurs over a series of days or

perhaps years.”   Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 103 (2002) (cleaned up).    That is, such claims are “based

on the cumulative effect of individual acts.”    Id.   Still, to

bring a hostile work environment claim “within the continuing

violation exception, a plaintiff must at the very least allege

that one act of discrimination in furtherance of the ongoing

policy occurred within the limitations period.”    Patterson, 375

F.3d at 220.    And, to establish a hostile work environment,

Plaintiff must show that the harassment he endured was

“sufficiently severe or pervasive to alter the conditions of

[his] employment . . . .”    Perry v. Ethan Allen, Inc., 115 F.3d

143, 149 (2d Cir. 1997).

           Because Plaintiff has made a sufficient showing of a

hostile work environment, the continuing violation doctrine

applies here.   Plaintiff identified substantial evidence of a

hostile work environment transpiring within the limitations

period.   For example, he testified that in December 2014, he

                                 20
asked Vitucci, Sr. to stop calling him “black b**tard”; Vitucci,

Sr. allegedly responded by calling him “black mother**ker.”       Pl.

Decl. ¶ 24.   In January 2015, after Plaintiff complained to

Defendants about his heavy workload, Vitucci, Sr. again

responded with racial invective.     Id. ¶ 40.   Shortly thereafter,

in response to Plaintiff’s further complaints, Vitucci, Sr. told

him “you ain’t going nowhere n****r, I own you.”     Id. ¶ 42.    At

some later point, Vitucci, Sr. told Plaintiff “I will have my

son put a bullet in your head, n****r,”     Pl. Tr. 260:12-261:9,

something that Vitucci, Jr. had threatened to do himself

previously.   See id. at 176:13-19; 202:17-20.

          These incidents all occurred within the relevant

statutes of limitations, and Plaintiff has made a sufficient

showing that they constitute part of a “continuing violation”

with conduct predating the limitations periods.     Through his

testimony and declaration, Plaintiff produced evidence of

routine and continuous harassment from his hiring in the 1970s

to his separation in 2015.   Though he does not recall specific

dates (or even years) for each instance, Plaintiff testified

that the harassment occurred “all the time.”     Id. at 227:5-

228:3.   And this is not, to say the least, a case involving




                                21
allegations of an isolated comment here or there.            The proffered

evidence is legion. 3

            Plaintiff also declared, more generally, that he would

go home and cry “every day” about his poor treatment at work.

Pl. Decl. ¶ 35.     Plaintiff testified that the racial abuse he

endured was “a thing where you go through it all the time.”              Id.

at 227:16-17.     Plaintiff went on, “It was like that.         I can’t

give you a specific time and date and month . . . . This is

going from what I can remember from the period of time life

[sic] working there . . . .”        Id. at 227:20-24.     Plaintiff

testified that the Defendants’ use of racial slurs and abusive

treatment was an issue the entire time he worked for Defendants.

See id. at 95:8-97:23; 107:10-17; 154:24-156:2; 179:11-180:5;

210:10-211:10; 227:5-228:3; 290:25-291:12; 296:14-23.

            Moreover, Plaintiff’s wife testified that from the

1980s until Plaintiff’s termination, Vitucci, Sr. would scream

“black mother**ker” at Plaintiff “practically every time” she




      3 Plaintiff testified, among other things, that: Vitucci, Sr. referred

to Plaintiff as a “black criminal” on several occasions, id. at 238:11-25,
and often called him a “mutt,” id. at 95:13-23; 97:18-23; 227:5-9; 228:19-
229:3, a n****r, id. at 97:20-23, and remarked to Plaintiff “black guys want
to have Cadillacs but you can’t buy the gas.” Id. at 244:3-8. Vitucci, Jr.
called Plaintiff, among other things, “black,” “Zekie black,” “black
mother**ker,” and “black b**tard.” Id. at 201:25-203:9; 96:17-18; 213:7-16.
Plaintiff also testified that Defendants made the following comments,
although he does not specify which comments came from which defendant: “why
do black girls have children and can’t afford to feed them,” “why do they
have ten kids and welfare,” “why [do] black people got big lips,” “is it true
that black people’s penis is big.” Id. at 188:14-189:6.

                                     22
would pick him up from work.   JDAT, Deposition Testimony of

Patricia Gerald 114:6-115:11 (“P. Gerald Tr.”).     And she related

that Plaintiff would come home “hurt” because of Defendants’ use

of “racial slurs” and “profanity.”     Id. at 44:25-47:13.

          Given the steady volume of outrageous events alleged,

Plaintiff has more than satisfied his burden (at this stage) of

demonstrating “specific, related instances of harassment

adequate to depict a continuity of allegedly unlawful conduct.”

Fitzgerald, 251 F.3d at 362–63.

          These instances were similar in kind to what

transpired in December 2014 and January 2015.     They involved the

same two individuals subjecting Plaintiff to the same kind of

verbal abuse that Plaintiff testified occurred throughout his

tenure in the Defendants’ employ.      See Cornwell v. Robinson, 23

F.3d 694, 704 (2d Cir. 1994) (continuing violation occurred

where plaintiff “suffered the same kinds of harassment at the

hands of some of the same” individuals).     Thus, the continuing

violation doctrine permits Plaintiff to premise his claim on

such acts.

          Defendants note — and Plaintiff concedes — that he did

not check the box for “continuing violation” on the EEOC charge.

See Def. Br. at 12.   Generally speaking, a plaintiff “may not

rely on a continuing violation theory” unless he “has asserted

that theory in the administrative proceedings.”     Fitzgerald, 251

                                  23
F.3d at 360; see also Miller v. Int’l Tel. & Tel. Corp., 755

F.2d 20, 25 (2d Cir. 1985) (“[A] continuing violation [must be]

clearly asserted both in the EEOC filing and in the

complaint.”); Weiner v. City Coll. of City Univ. of N.Y., No.

95-CV-10892, 1997 WL 381799, at *3 (S.D.N.Y. July 9, 1997)

(noting that whether the plaintiff checked the box indicating a

“continuing violation” is relevant to whether he “clearly

assert[ed]” such a violation in the EEOC charge).     The central

question is not whether Plaintiff checked the given box, but

whether the charge filed with the EEOC gave the agency “adequate

notice” to investigate a continuing violation.     Williams v. New

York City Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006) (per

curiam); Deravin v. Kerik, 335 F.3d 195, 202 (2d Cir. 2003).

          The allegations in Plaintiff’s EEOC filing easily meet

this standard, as they were sufficient to put the EEOC on notice

that Plaintiff was complaining not just of discrete actions, but

also of a hostile work environment.     The dates Plaintiff

specified in his EEOC Charge are from “Earliest: 1976” to

“Latest: 2/10/2015.”   Kimmel Decl., Ex. 5.    He described the

offending conduct as continuous.     See Kimmel Decl., Ex. 6 ¶ 6

(Dominic Vitucci, Sr. “routinely singled [Plaintiff] out and

made [his] job more difficult because [he is] African American

and had asserted [his] rights in the workplace”); id. ¶¶ 19-20

(both Vituccis would “constantly” use racial epithets to refer

                                24
to Plaintiff on a “daily basis” and “it was so frequent and

severe that it created a hostile and offensive work

environment”).   And the EEOC, in its determination letter, noted

that Plaintiff alleged that Dom’s Trucks subjected him to a

“hostile work environment.”   Kimmel Decl., Ex. 8 at 1-2.   Thus,

the continuing violation doctrine applies, despite the failure

to check the relevant box in the EEOC charge.

          The continuity of the alleged harassment was

interrupted, however, when Plaintiff was significantly younger.

In 1991, when he was approximately twenty-four years old,

Plaintiff began a prison sentence that continued until 1993.

See Pl. Tr. 35:4-38:7.   This period, totaling more than two

years, is long enough to interrupt the required continuity for

the purposes of the continuing violation doctrine.    See Annis v.

Cty. of Westchester, 136 F.3d 239, 246 (2d Cir. 1998)

(discrimination allegedly suffered before and after a six-year

gap “cannot be joined as a continuing violation”); Selan v.

Kiley, 969 F.2d 560, 565–67 (7th Cir. 1992) (two-year gap

between discriminatory events “negates the contention that the

acts were continuous or connected”).   The Court expresses no

position, at this stage, on whether evidence of the conduct

predating this prison term may be admissible at trial in this

case as “background evidence,” or for other reasons.    See, e.g.,

Morgan, 536 U.S. at 102 (holding that Title VII does not bar

                                25
plaintiffs from using untimely acts as background evidence to

support a timely claim).

          In sum, because Plaintiff adequately alleged a

continuing violation before the EEOC — and proffers sufficient

evidence of one here — he may proceed in the instant action to

allege conduct occurring after 1993 but otherwise predating the

otherwise-applicable limitations periods.

D.   Plaintiff Has Established a Prima Facie Case of Race
     Discrimination

          Plaintiff claims that each of the defendants

discriminated against him based on his race in violation of

Section 1981, the NYSHRL, and the NYCHRL; and that defendant

Dom’s Trucks did so in violation of Title VII.   To establish a

prima facie case of discrimination, a plaintiff must show:

(1) he belongs to a protected class; (2) he was competent to

perform the job or was satisfactorily performing the duties

required by his position; (3) he suffered an adverse employment

action; and (4) the adverse action occurred under circumstances

giving rise to an inference of discrimination based on his race.

Spiegel v. Schulmann, 604 F.3d 72, 80 (2d Cir. 2010).

          Defendants do not dispute that Plaintiff satisfies the

first two elements.   Rather, they contend that Plaintiff has not

shown that he suffered an “adverse employment action” or that




                                26
any such action occurred under circumstances giving rise to an

inference of discrimination.

     1.   Adverse Employment Action

          Plaintiff’s claims all require him to establish that

he was subject to an adverse employment action.    See Ruiz v.

Cnty. of Rockland, 609 F.3d 486, 491 (2d Cir. 2010) (same

analysis for Title VII and Section 1981); Farmer v. Shake Shack

Enterprises, LLC, 473 F. Supp. 3d 309, 323 (S.D.N.Y. 2020)

(adverse action required for NYSHRL and NYCHRL).

          An “adverse employment action” is a “materially

adverse change in the terms and conditions of employment.”

Kessler v. Westchester Cty. Dep’t of Soc. Servs., 461 F.3d 199,

204 (2d Cir. 2006).   Chief among the litany of adverse

employment actions is, of course, termination.    See, e.g., Beyer

v. County of Nassau, 524 F.3d 160, 163 (2d Cir. 2008).

          Given the list of offensive actions detailed above,

the Defendants would have a difficult time arguing that

Plaintiff’s termination was not motivated by race.    Thus they

dispute, primarily, that Plaintiff was terminated at all;

instead, they contend that he resigned voluntarily.    And the

record is somewhat muddled on this point.    As described above,

Defendants contend that Plaintiff resigned because he wanted to

relocate his family to North Carolina to obtain a better

standard of living.   See supra Part I.A.   Plaintiff himself

                                27
acknowledges that this was a partial motivation, though he also

says the move was motivated by the Defendants’ harassment and

his fear of Vitucci, Jr.

            Plaintiff describes the events leading to his

separation as follows: in early January 2015, Plaintiff

complained about his heavy workload and long hours, specifically

noting that his hours exceeded those of all other employees

apart from Eddie (who is also black).    Pl. Decl. ¶ 40.    In

response, Vitucci, Sr. called Plaintiff a black motherf**ker and

told him that if he had a problem he should not come back to

work.    Id.

            Later that month, Plaintiff complained to Carol

Vitucci about Vitucci, Sr.’s use of racial slurs.    Id. ¶ 39.   A

few days later, Plaintiff approached Vitucci, Sr., again, asking

that Plaintiff be paid “the same wage as everyone else in the

yard,” including higher-paid white employees.    Id. ¶ 41.

Plaintiff “complained” about working long hours and weekends

while other employees (including white employees) were paid at

higher rates.   Id.   Plaintiff also “requested paid time off” and

observed that “other employees, including white employees, were

allowed to take paid leave for vacations and personal reasons”

while Plaintiff was not.    Id.

            The next month, Plaintiff approached Vitucci, Sr., yet

again.    He asked if Vitucci, Sr. had thought about the requests

                                  28
for higher pay, shorter hours, and paid leave time.    Vitucci,

Sr. responded that Plaintiff should go see Carol Vitucci in the

office.    Id. ¶ 46.   Carol, in turn, told Plaintiff that things

were slow and then “terminated” him.    Id.   Plaintiff later went

back to the yard to speak with Vitucci, Sr. who told him “I’ll

have my son put a bullet in your head, n****r.”    Pl. Tr. 260:12-

262:11.    Plaintiff testified that he was terminated because he

opposed the Defendants’ discriminatory employment practices: “I

think Dom told [Carol] to let me go . . . . I think he

terminated me, got rid of me because I wanted [a] higher raise

and I didn’t want to accept how he was treating me.    That’s

why.”    Pl. Tr. 313:12-23; 321:9-12.

            Plaintiff’s testimony is complicated, to a degree, by

his acknowledgment that Vitucci, Sr. resisted his separation

shortly before discharge (though in racially offensive terms,

once again).    See Pl. Tr. 299:8-301:2 (Plaintiff states in a

discussion of his potential relocation to North Carolina,

Vitucci, Sr. told him “you ain’t going nowhere n****r, I own

you”).

            Considering this evidence in the light most favorable

to Plaintiff, however, there is clearly a dispute of fact as to

whether Plaintiff was terminated or resigned.




                                  29
     2.     Inference of Discrimination

            The standard used to establish an inference of

discrimination is not “unbending or rigid.”    Chertkova v.

Connecticut Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996).

It “can be satisfied differently in differing factual

scenarios.”    Ellis v. Century 21 Dep’t Stores, 975 F. Supp. 2d

244, 271 (E.D.N.Y. 2013).    An inference can arise from, for

example, “the employer’s criticism of the plaintiff’s

performance in ethnically degrading terms; or its invidious

comments about others in the employee’s protected group; or the

more favorable treatment of employees not in the protected

group; or the sequence of events leading to the plaintiff’s

discharge.”    Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d

Cir. 2009).    Plaintiff’s burden at this stage is “minimal.”

Holcomb v. Iona Coll., 521 F.3d 130, 139 (2d Cir. 2008).

            Defendants maintain that even if Plaintiff was fired,

that action was not borne out of racial animus.    This argument

is easily dismissed at the summary judgment stage, based on the

evidence set out above (at length).    Defendants invoke the “same

actor” inference, which posits that when the same actor hires a

person in a protected class, and then later fires that same

person, “it is difficult to impute to [him] an invidious

motivation that would be inconsistent with the decision to

hire.”    Grady v. Affiliated Cent., Inc., 130 F.3d 553, 560 (2d

                                 30
Cir. 1997).     But the same-actor inference is not a bar in every

case, of course, and is “less compelling when a significant

period of time elapses between the hiring and firing.”      Carlton

v. Mystic Transp., Inc., 202 F.3d 129, 138 (2d Cir. 2000).

Consequently, and given the substantial evidence of racial

animus that Plaintiff has proffered, that inference cannot

support summary judgment in this case.

     3.      Individual Liability

             Vitucci, Sr. and Jr. also seek summary judgment on the

Plaintiff’s Section 1981, NYSHRL, and NYCHRL claims against

them.     Vitucci, Sr.’s motion is predicated entirely on the

argument — already rejected above — that the evidence does not

establish his discriminatory intent.

             Vitucci, Jr. makes the additional argument that

Plaintiff has come forward with insufficient evidence that

Vitucci, Jr. ever “personally engaged in any discriminatory or

retaliatory conduct as it concerns [Plaintiff’s] purported

termination.”     Def. Br. at 30.   As set out above, Plaintiff has

proffered more than sufficient evidence that Vitucci, Jr. was

involved in the creation of a hostile work environment.

Nevertheless, Plaintiff does not adduce any facts showing that

Vitucci, Jr. was personally involved in his purported

termination.     Therefore, to the extent that Plaintiff alleges



                                    31
that Vitucci, Jr. is individually liable for his discriminatory

discharge, summary judgment is proper.

E.   Plaintiff Has Established a Prima Facie Case of Retaliatory
     Termination, but Not of a Retaliatory Hostile Work
     Environment

          Defendants move for summary judgment on Plaintiff’s

retaliation claims.   To establish a prima facie case of

retaliation under Title VII, Section 1981, and the NYSHRL, an

employee must show that: (1) he engaged in “protected

participation or opposition . . . (2) that the employer was

aware of this activity, (3) that the employer took adverse

action against the plaintiff, and (4) that a causal connection

exists between the protected activity and the adverse action.”

Cifra v. G.E. Co., 252 F.3d 205, 216 (2d Cir. 2001).    Under the

NYCHRL, a plaintiff must show that he took an action opposing

his employer’s discrimination, Albunio v. City of New York, 16

N.Y.3d 472, 479 (2011); that retaliatory action occurred after

this protected action, Raniola v. Bratton, 243 F.3d 610, 624 (2d

Cir. 2001); and that the employer’s action was “reasonably

likely” to deter the plaintiff from engaging in protected

activity in the future.   E.g., Williams v. New York City Hous.

Auth., 61 A.D.3d 62, 71 (1st Dep’t 2009).

          Defendants argue that Plaintiff engaged in no

protected activity and, even if he did, he has not shown a

causal connection between the protected activity and any adverse

                                32
employment action.    For the reasons discussed below, there are

disputed issues of fact that preclude summary judgment on

Plaintiff’s retaliatory termination claim.    Plaintiff’s

retaliatory hostile work environment claim, however, is

dismissed.

     1.    Did Plaintiff Engage in Protected Activity?

           An employee engages in protected activity when he

complains about conduct he reasonably believes constitutes

illegal discrimination.    E.g., Cruz v. Coach Stores, Inc., 202

F.3d 560, 566 (2d Cir. 2000) (protected activity is action that

“protest[s] or oppose[s] statutorily prohibited

discrimination”); Thomas v. iStar Financial, Inc., 438 F. Supp.

2d 348, 364 (S.D.N.Y. 2006) (holding that “informal complaints

to supervisors” can constitute protected activity).

           Plaintiff testified that he repeatedly protested to

both Vitucci, Sr. and Jr. that he was paid less than his white

co-workers, and that he was denied vacation leave in contrast to

those co-workers.    Pl. Tr. 313:12-23, 320:17-321:15.   Plaintiff

also adduced evidence that he engaged in protected activity by

protesting Defendants’ use of derogatory language, among other

things.   See, e.g., Pl. Decl. ¶ 24 (Plaintiff complained to

Vitucci, Sr. in December 2014, telling him: “stop calling me a

black b**tard”).




                                 33
     2.   Did Plaintiff Suffer an Adverse Action?

          As described above, Plaintiff has adduced sufficient

evidence that he suffered adverse actions in the form of

termination and a hostile work environment.     See Salerno v. City

Univ. of New York, No. 99-CV-11151, 2003 WL 22170609, at *11

(S.D.N.Y. Sept. 18, 2003) (“An adverse employment action can

take the form of a hostile work environment.”); Nash v. New York

State Exec. Dep’t, Div. of Parole, No. 96-CV-8354, 1999 WL

959366, at *10 (S.D.N.Y. Oct. 20, 1999) (because court found

plaintiff had presented evidence sufficient to sustain hostile

work environment claim, plaintiff had also presented sufficient

evidence of the adverse employment action required to make out a

retaliation claim).

     3.   Does Plaintiff Point to a Causal Connection between
          the Protected Activity and the Adverse Employment
          Action?

          To establish a causal connection, a plaintiff must “be

able to provide either direct evidence of retaliatory animus or

make an indirect showing that a protected activity was followed

closely by retaliatory treatment.”     Lewis v. Snow, No. 1-CV-

7785, 2003 WL 22077457, at *8 (S.D.N.Y. Sept.8, 2003).     Courts

recognize that most retaliation “is not carried out so openly as

to provide direct proof of it.”    Sanders v. New York City Human

Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004).




                                  34
             a.   Retaliatory Discharge

          A plaintiff alleging retaliatory discharge must

establish that retaliation was a “but-for cause of the adverse

action, and not simply a substantial or motivating factor in the

employer’s decision.”    Zann Kwan v. Andalex Grp. LLC, 737 F.3d

834, 845 (2d Cir. 2013).    Despite that relatively high standard,

“[e]ven without direct evidence of causation, a plaintiff can

indirectly establish a causal connection to support a . . .

retaliation claim by showing that the protected activity was

closely followed in time by the adverse employment action.”    Id.

          Plaintiff has adduced sufficient proof for a

reasonable jury to conclude that Plaintiff’s termination was

carried out in retaliation for his complaints of discriminatory

treatment.    As noted above in Part III.D.1, Plaintiff has

adduced facts that he was terminated immediately following

certain protected activity.    Not only did Plaintiff’s complaints

closely precede his alleged termination, Defendants’ language

specifically indicates that Plaintiff would be punished for

raising issues with the way he was being treated.    Plaintiff has

therefore presented sufficient circumstantial evidence of but-

for causation to survive at the summary judgment phase.

          b.      Retaliatory Hostile Work Environment

          Plaintiff also claims that he was retaliated against

in the form of a hostile work environment.    See Compl. ¶¶ 189-

                                  35
201; Pl. Br. at 23-27.   To establish a causal connection between

the protected activity and the hostile work environment, “some

increase in the discrimination or harassment — either a

‘ratcheting up’ of the preexisting behavior, or new, additional

forms of harassment — must occur for the employee to make out a

viable retaliation claim.”   Hall v. N.Y. City DOT, 701 F. Supp.

2d 318, 339 (E.D.N.Y. 2010).   “If, however, the discrimination

was just as bad before the employee complained as it was

afterwards, then the employee’s complaints cannot be said to

have led to that discriminatory behavior.”    Id.   Plaintiff has

not set forth sufficient evidence that the hostile work

environment increased in severity as a result of his complaints.

While Plaintiff has adduced evidence that Defendants took

additional actions that further contributed to a hostile work

environment following his complaints, he has failed to

demonstrate any exacerbation of the already intense workplace

hostility he alleges, following his complaints.     Plaintiff’s

retaliatory hostile work environment claim under the NYCHRL

fails for the same reason — namely, his failure to establish

that the protected activity meaningfully altered the severity of

the alleged retaliatory conduct.     “An employer’s continuation of

a course of conduct that had begun before the employee

complained does not constitute retaliation because, in that

situation, there is no causal connection between the employee’s

                                36
protected activity and the employer’s challenged conduct.”

Melman v. Montefiore Med. Ctr., 98 A.D.3d 107, 129 (2012).

           Because Plaintiff has not pointed to evidence that the

actions Defendants took against him were anything but a

“continuation” of an already hostile course of conduct, I grant

summary judgment on Plaintiff’s retaliatory hostile work

environment claim.

                            Conclusion

          For the foregoing reasons, Plaintiff’s request to

amend to add defendant DCV Holdings to its Title VII claims is

denied.   Defendants’ motion for summary judgment is denied as to

all of Plaintiffs’ claims except for the retaliatory hostile

work environment claim and any claim alleging that Dominick

Vitucci, Jr. is individually liable for Plaintiff’s purported

discriminatory or retaliatory discharge.




          SO ORDERED.




                               _/s/ Eric Komitee________________
                               ERIC KOMITEE
                               United States District Judge


Dated:    July 6, 2021
          Brooklyn, New York


                                37
